Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 11 November 1807
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Edgehill November 11th 1807
                        
                        This is the second letter I have written to my dear granpapa without recieving an answer but as I know the
                            reason I will continue to write untill you have leisure to answer my letters. one of my poor little Bantams is dead and
                            the one which I liked best although it was the old one he had got so tame that he would fly up in my lap and eat out of my
                            hand all the children were sorry at his death. Cousin Polly Harrison was in the neighbourhood lately and has left Jane to
                            stay with me untill the exibition which is to commence Wednesday the 11th and will finish saturday when there will be a
                            ball to which we are all going. I have only two dances to go to before the school will be broken up for which I will be
                            sorry Aunt Virginia has not quitted us yet but expects to go down soon Mama Aunt Virginia Sister Ann and all the
                            children send their love to you give mine to Mrs S H Smith pray write to me when you have time adieu my dear Grandpapa
                            believe me to be your affectionate Grand Daughter
                        
                            Eleonora Wayles Randolph.
                            
                        
                    